                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF ALABAMA
                                             NORTHERN DIVISION

In the Matter of:                                                   }
                                                                    }          Case No. 20-81688-CRJ-11
REMINGTON OUTDOOR COMPANY,                                          }
INC., et al., 1                                                     }          Chapter 11
                                                                    }
                                                           Debtors. }          Jointly Administered
                                                                    }




            ORDER SCHEDULING AND ESTABLISHING REMOTE HEARING PROCEDURES
                      FOR THE SEPTEMBER 23, 2020 SALE HEARING

                   On August 27, 2020, the Court held a Status Conference pursuant to 11 U.S.C. § 105(d) of

        the Bankruptcy Code, during which discussion was had regarding the hearing scheduled on

        September 23, 2020 to consider the sale of substantially all or a portion of the Debtors’ assets

        (hereinafter the “Sale Hearing”). In light of the current COVID-19 pandemic and in the interest

        of public health and for the safety and welfare of court employees, the Bankruptcy Court for the

        Northern District of Alabama entered an Administrative Order ceasing all in-person hearings

        throughout the District effective March 23, 2020 pending further Order.2

                   The Court hereby finds and each party by and through counsel has agreed pursuant to Rule

        43(a) of the Federal Rules of Civil Procedure ("Federal Rules"), as made applicable by Rule 9017

        of the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules"), that the COVID-19 pandemic


        1
                   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
            as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
            Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
            RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
            Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
            Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
            Alabama 35824.

        2
                   See Administrative Order 20-004, Court Operations During COVID-19 Outbreak.




        Case 20-81688-CRJ11                  Doc 491 Filed 08/27/20 Entered 08/27/20 15:58:02                             Desc
                                               Main Document    Page 1 of 5
and the cessation of all in-person hearings before the Court provides "good cause in compelling

circumstances" to allow the Sale Hearing to be conducted remotely, through the use of

videoconferencing technologies.

       The Court further finds that the procedures adopted herein will provide "appropriate

safeguards" for purposes of Federal Rule 43(a) and ensure due process of law by: (i) enabling the

Court to identify, communicate with, and judge the demeanor of all witnesses, (ii) enabling counsel

for the parties to see and hear the witness testimony, interpose objections, and communicate with

the Court in real-time, (iii) enabling the parties, the witnesses and the Court to have simultaneous

access to an identical set of pre-marked exhibits, (iv) avoiding any undue influence or interference

with the witnesses in connection with their testimony, and (v) preserving the ability of any witness

to be represented by counsel during the proceeding, and to communicate with such counsel as the

Court deems appropriate.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       1.       Pretrial Status Hearing: A pretrial status hearing will be held on September 17,

2020 at 10:00 a.m., CDT, before the Honorable Clifton R. Jessup, Jr. to discuss the status of the

Sale Hearing, including the witness and exhibits that the parties have indicated they wish to present

at the Sale Hearing. The pretrial status hearing will be held remotely using Microsoft Teams

software. Participants in the pretrial status hearing will be connected remotely with the courtroom

using this technology but will not be physically present in the courtroom. Prior to the hearing, the

Court will issue a Microsoft Teams link that enables participation in the hearing to the list of

attorneys identified as Participants by the parties in accordance with Paragraph 3 below.

       2.      Remote Sale Hearing Procedure: The Court will hold the Sale Hearing scheduled

on September 23, 2020 at 10:00 a.m., CDT remotely using Microsoft Teams software.

Participants in the Sale Hearing will be connected remotely with the courtroom using this

technology but will not be physically present in the courtroom. Prior to the hearing, the Court




Case 20-81688-CRJ11          Doc 491 Filed 08/27/20 Entered 08/27/20 15:58:02                 Desc
                               Main Document    Page 2 of 5
will issue a Microsoft Teams link that enables participation in the hearing to the list of persons

identified as Participants by the parties in accordance with Paragraph 3 below.

        3.      Prior Notice of Participants:        By 12:00 p.m., Noon, CDT, on Tuesday,

September 15, 2020, the parties shall each file a Notice of Participants, listing all attorneys and

witnesses who will participate in the Sale Hearing for each party, together with an email address

and telephone number for each participant. The telephone number provided should be a number

at which the attorney or witness can be reached during the hearing in the event of an interruption

in the audio or video feed.

        4.      Electronic Submission of Hearing Exhibits: By 12:00 p.m., Noon, CDT, on
Tuesday, September 15, 2020, the parties shall transmit via electronic mail all exhibits to: (i)

Chambers at ordersCRJ@alnb.uscourts.gov, (ii) each other; and (iii) each witness. The parties may

also distribute the electronic documents by way of a secure link to an FTP or other file sharing

service, if necessary. The exhibits must be submitted in a .pdf format.

        a. Each party shall combine all of its exhibits into one .pdf document and each individual

             exhibit shall be pre-marked and bookmarked for easy review by the Court. Upon

             receipt of the electronic documents (or a download link), each attorney and witness

             shall take the steps necessary to ensure that all electronic documents can be successfully

             opened and are readily available during the hearing.

        b. Exhibits intended to be used only for impeachment purposes, shall be submitted to the

             Court and the other parties via email separately from all other exhibits in a .pdf folder

             conspicuously labeled “For Impeachment Purposes Only.” Witness shall not review the

             impeachment exhibits until the start of his or her testimony.

5.           Remote Witness Testimony: In accordance with Rule 43(a) of the Federal Rule of

     Civil Procedure, for good cause in compelling circumstances, any witness called to testify at

     the Sale Hearing shall testify by contemporaneous transmission from a different location into

     the courtroom (hereinafter referred to as "Remote Witness"). The party offering the Remote




Case 20-81688-CRJ11            Doc 491 Filed 08/27/20 Entered 08/27/20 15:58:02                 Desc
                                 Main Document    Page 3 of 5
   Witness shall be responsible for ensuring that the Court’s Microsoft Teams link, and all

   exhibits in .pdf format, are supplied to the Remote Witness prior to the hearing.

       a. All Remote Witnesses shall be placed under oath remotely and their testimony shall

            have the same effect and be binding upon the Remote Witness in the same manner as

            if such Remote Witness was sworn and testified in open court.

       b. Each Remote Witness shall provide their testimony from a quiet room and must situate

            themselves in such a manner as to be able to view the video feed and be seen by the

            Court.

       c. While the Remote Witness is sworn and testifying: (i) no person may be present in the

            room from which the Remote Witness is testifying, (ii) the Remote Witness may not

            have in the room any documents except the exhibits submitted by the parties pursuant

            to Paragraph 3 above, and (iii) may not communicate with any other person regarding

            the subject of their testimony, by electronic means or otherwise. If the Remote Witness

            or their counsel seek to communicate with one another, either shall openly request a

            recess for such purpose. If such request is approved by the Court, the Remote Witness

            and their counsel may privately confer "offline," i.e., by telephonic means that are not

            transmitted to the other parties.

       6.      Courtroom       Formalities:     Although   conducted    using    videoconferencing

technology, the Sale Hearing constitutes a court proceeding. No person shall record— from any

location or by any means—the audio or video of the evidentiary hearing. The audio recording

created and maintained by the Court shall constitute the official record of the evidentiary hearing.

Further, the formalities of a courtroom shall be observed. Counsel and witnesses shall dress




Case 20-81688-CRJ11           Doc 491 Filed 08/27/20 Entered 08/27/20 15:58:02               Desc
                                Main Document    Page 4 of 5
appropriately, exercise civility, and otherwise conduct themselves in a manner consistent with the

dignity of the Court and its proceedings.

       7.      Retention of Jurisdiction:    The Court retains jurisdiction to make any changes

to the procedures outlined in this Order as it deems necessary at any time.


Dated this the 27th day of August, 2020.


                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge




Case 20-81688-CRJ11          Doc 491 Filed 08/27/20 Entered 08/27/20 15:58:02               Desc
                               Main Document    Page 5 of 5
